948 So.2d 847 (2007)
Michael WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-4159.
District Court of Appeal of Florida, Fourth District.
January 31, 2007.
Michael Williams, Bristol, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant was convicted in 2003 of robbery while wearing a mask. He asserts under rule 3.800(a) that his sentence is illegal because it was enhanced twice, once *848 because the jury found he wore a mask, section 775.0845, Florida Statutes (1999), and again as an habitual felony offender. Appellant's argument that section 775.0845 is an enhancement, and not a reclassification of his crime, is without merit. Roberts v. State, 923 So.2d 578 (Fla. 5th DCA 2006) (no double jeopardy where habitual felony offender enhancement was applied to an offense which was reclassified due to the use of a weapon under section 775.087(1)). Cabal v. State, 678 So.2d 315 (Fla.1996), which appellant cites, has been superseded by the 1997 amendment to section 775.0845, which clarified the legislative intent to reclassify. Sumpter v. State, 838 So.2d 624 (Fla. 4th DCA 2003); McDonald v. State, 714 So.2d 643 (Fla. 3d DCA 1998).
Affirmed.
STEVENSON, C.J., STONE and KLEIN, JJ., concur.